Title: To John Adams from Timothy Pickering, 16 January 1796
From: Pickering, Timothy
To: Adams, John



State of the Fortifications of the United States.War Office, January 16th, 1796.

Portland, in the District of Maine.—The works consist of a fort, a citadel, a battery for ten pieces of cannon, an artillery store, a guard house, an air furnace for heating shot, and a covered way from the fort to the battery.
The works are substantially executed, excepting the covered way; to complete this, the earth on the spot being of a bad quality, with the necessary supports of stones and sods, is estimated at four hundred dollars. Levelling the earth round the works, fencing the land pertaining to them, a pump for the well, painting the wood work, and rendering the whole perfectly complete, the estimate is four hundred and seventy-one dollars, in the whole eight hundred and seventy-one dollars.
Portsmouth, New Hampshire.—The works consist of a fort, a citadel, an artillery store, and a reverberatory furnace. These are all completed, excepting a little carpenters’ work, suspended to let the wood season, and which may cost about fifty dollars. But a small and unforeseen expense must be incurred, for a drain to carry the water from the magazine, and may cost one hundred dollars.
Gloucester, (Cape Ann.)—The works consist of a battery and a citadel. These are completed. But to enclose the fort, towards the town, the cost is estimated at one thousand four hundred dollars. This, however, may be postponed till circumstances require it to be done.
Salem.—The works, consisting of a fort and citadel, have been erected.
A gate remains to be made, and some repairs to the walls.
Marblehead.—A battery and a citadel have been erected. Any other works may be suspended until circumstances shall change.
Newport, in Rhode Island.—For the defence of this harbor there have been erected, on Goat Island, a fort, a citadel, and an air furnace. The excellency and importance of this harbor, in time of war, recommend a further expenditure, to render the defence complete. To finish the fort, erect an artillery store, and make a covered way round it, as in a regular fortification, the expense is estimated at about six thousand dollars.
There have also been erected a citadel on Tammany Hill, back of the town of Newport, for the protection of its inhabitants, and a battery and guard house, at Howland’s Ferry, at the northern end of the island; to keep open a communication with the main, in case of an invasion. But, to secure effectually this communication, a citadel should be erected on Butts’ Hill, that position commanding Howland’s Ferry and Bristol Ferry. The cost of it is estimated at eighteen hundred dollars.
New London.—The works consist of a fort and a citadel, on the Groton side of the harbor, and a fort, a citadel, and an air furnace, on the New London side. They remain incomplete. Under present circumstances, a small expenditure may be proper, merely to preserve what has been done.
New York.—Governor’s Island has been fortified with a fort made of earth, and two batteries under its protection, partly lined with brick masonry, two air furnaces, a large powder magazine, and a barrack for the garrison; the whole completed.
Philadelphia.— A large pier, as the foundation for a battery, on a sand bar, opposite Mud Island, to make a cross fire, has been completed. A fort, on Mud Island, is about half done, and a citadel has been erected to complete the fort, and on a plan much more circumscribed than was at first projected. The expense is estimated at fifteen thousand dollars.
Wilmington, in the Delaware State.—Nothing has been done. The project of erecting a fort there has been abandoned as useless.
Baltimore.—A battery and barracks have been constructed, and some guns are mounted.
Annapolis.—Some progress had been made in the construction of a fort and battery, and a barrack has been erected. But an examination of the works by an engineer, other than the one first employed, produced an unfavorable report of the plan of the works; and, under actual circumstances, induced a reliquishment of them.
A similar report as to the plan and situation of the work at
Alexandria, induced a like reliquishment.
Norfolk.—Two forts, intended to cross their fire, are erected on the opposite sides of the harbor. The one on the Norfolk side, with barracks and a powder magazine, is completed. The other, Fort Nelson, on the Portsmouth side, is very far advanced, and a powder magazine has been erected. The principal work remaining to be done is the opening of seven embrasures, completing one ditch of three hundred and sixty feet long, cutting another eleven hundred feet long, completing the glacis, and removing the earth from within side of the fort, where it is two feet and an half too high. The expense of doing this, and completing the fortification, may be estimated at five thousand dollars.
Ocracoke, in North Carolina.—The defence proposed was, to erect a fort on Beacon Island. The foundation was laid in 1794. The situation is so far removed (about ninety miles) from any inhabitants, and so exposes any works to injuries from storms, that nothing but an impending or actual war would seem to authorize the construction of a fort there, and furnishing it with a proper garrison.
Wilmington, in North Carolina.—The battery, on the whole front of the fort, has been completed, and a barrack and powder magazine have been erected.
Georgetown, South Carolina.—A battery was begun, and materials collected, when the work was suspended, the owner of the land previously desiring to ascertain the terms on which it was to be occupied, for the fortification and for the road of communication with it. The unhealthiness of the situation and other circumstances authorize an abandonment of the work until war, actual or impending, shall require it to be resumed.
Charleston, South Carolina.—The work planned for Sullivan’s Island, of which the foundation only was laid, in 1794, being on a scale supposed too extensive for the funds destined to this service, was directed to be left as it was. For the same reason, a new work, proposed by the engineer, on a point on the opposite side of the harbor from Fort Johnston, was not attempted. A battery has been erected in the town, by the mechanics.
There remained only Fort Johnston, on which directions were given to make such repairs as would preserve the works already constructed, and render them serviceable. The engineer omitted the work.
The officer in command at the fort has undertaken to make the necessary repairs of the works and barracks, and his intelligence and experience leave no room to doubt but these will be done.
Savannah, in Georgia.—The work consists of a battery, at present destined only for six guns, made of timber filled with earth, and enclosed behind with pickets, with a guard house for the garrison, which were in train to be completed early the last autumn.
St. Mary’s, in Georgia.—The work consists of a battery made of timbers filled with earth, and enclosed with pickets. By the personal report of the superintendent it must have been completed.
General Remark.—The few ports of the highest importance to the commerce of the United States, in situations to demand, for their security, fortifications of such kind and extent as cannot suddenly be erected, prudence may require to have fortified, in time of peace, and with durable materials.

TIMOTHY PICKERING.